DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 06/08/2022. Claims 1, 3-9, 11-12, 32-33 are pending and encompass the elected group. Claim 1 is currently amended. Claims 32-33 are newly added. Claim 2 has been canceled. Claims 18 and 20-27 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant's election with traverse of Group I (claims 1-9 & 11-12) in the reply filed on 06/08/2022 is acknowledged.  The traversal is on the ground(s) that all compounds recited in the present claims are required to be substituted with at least one ionic group and none of the compounds of FIG. 1A of Wei are substituted with an ionic group and thereby the technical feature identified by the Examiner (i.e. a compound/polymer having a group of formula (II)) makes a contribution over the art and is a special technical feature.  If Wei fails to teach an “ionic substituent”, this argument is still not found persuasive over all available prior art. Geum et al. (KR 2013-0086733), cited on Applicant’s IDS filed on 09/20/2021 and below in this Office Action, teaches compounds of formula (I) substituted by ionic groups, thereby breaking unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 06/18/2018 and 09/20/2021 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.         Claims 1, 3-9, 11, 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 describes the compound of formula (I) as being “substituted by at least one ionic substituent” in the last line, but the definition of “ionic substituent” as a partial structure within the compound of formula (I) itself is not defined and thus the scope of the claim is not clear. [Note that the features in claim 12 appear to overcome this deficiency in claim 1.]
	Claim 4 recites that “Sp1 is a spacer group”, but fails to define this term and thus the scope of the claim is not clear. What compounds are included/excluded by the term “spacer group” and where does it bond to the formula (I)? Claim 4 further recites that “A is an anion or cation”. What “anion” or “cation” is within a partial structure in formula (III) is unclear. The scope of “counterion B to balance the charge of one or more anions or cations A” in claim 4 is also not defined. Claim 4 is indefinite for failing to clearly set forth the metes and bounds of the claimed invention.
	In claim 5, “one or more non-adjacent C atoms can be substituted by O, S, C=O or COO” with respect to Sp1. The group “a C atom is replaced by O” seems to be literally included, but this is not included in, or at least is inconsistent with, the scope of “C1-12 alkylene”. Further, the substituent group that contains “O” is unclear, so that the scope of the compound as a whole is not clear. The same applies to the “C1-20 alkyl groups”. Claim 5 is indefinite for failing to clearly define the claim scope.
In claim 6, what “anion” is within a partial structure in formula (III) is unclear. Thereby, claim 6 is indefinite for failing to clearly define the claim scope.
In claim 8, the meaning of “organic cation” is unclear. For example, claim 8 fails to define its position within or its relation to “the compound according to claim 6”. Thereby, claim 8 is indefinite for failing to clearly define the claim scope.
In claim 9, what “cation” is within a partial structure in formula (III) is unclear. Thereby, claim 9 is indefinite for failing to clearly define the claim scope.
With respect to Arz in claim 32, it is unclear what structure is intended when z is more than 1 (“z is at least 1”). How do multiple aryl groups bond to X groups? Thereby, claim 32 is indefinite for failing to clearly define the claim scope.
	Claims 3, 7 and 33 are also indefinite for failing to overcome the deficiencies of a rejected base claim.


Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1, 3-9, 11-12, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Geum et al. (KR 2013-0086733; hereinafter “Geum”, cited on Applicant’s IDS filed on 09/20/2021). The below citations to the text of Geum are to its English machine translation accessed online from Espacenet (see attached PDF, pgs. 1-30) and the formula structures are from the original Korean document.
	As to independent claim 1, Geum teaches a compound of formula (I): 
    PNG
    media_image1.png
    34
    114
    media_image1.png
    Greyscale
 wherein Core is core group Arz [elected species: Ar is a substituted or unsubstituted C6-20 aryl group and z is at least 1]; n is 0 and m is 1, or n is 1 and m is at least 1; X is a group of formula (II): 
    PNG
    media_image2.png
    155
    307
    media_image2.png
    Greyscale
  wherein R1, R2, R4 and R5 are each independently H or a substituent; R3 is H; one of R1, R2, R4 and R5 is a direct bond or divalent linking group linking the group of formula (II) to Core in the case where n is 1; x and y are 0, 1, 2, 3, or 4 (see Formula 2-b on pg. 4 of the KR doc., reproduced below right; see PDF para. 0043-0050). Geum teaches that L1 is an ion or salt and that the imidazole represented by Formula 1 has a salt or ionic form (see para. 0046-0047), which corresponds to the claim 1 feature “the compound of formula (I) is substituted with at least one ionic substituent”. Note that Formula 2-b is a species of Formula 1-b (reproduced below left) when X1 is an aryl group, so “Formula 1 having an ionic form” written in Geum also applies to Formula 2-b.

    PNG
    media_image3.png
    136
    215
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    148
    206
    media_image4.png
    Greyscale

Geum fails to anticipate the instant claims because Geum does not disclose the invention with sufficient specificity. There is some picking and choosing of R groups and substituents from the disclosure of Geum. 
However, given that Geum specifically teaches a group of formula II recited in claim 1 (as X in formula (I) of claim 1; formula 2-b in Geum) having substituents, it would have been within the purview of a skilled artisan to select substituted groups for the compound through routine experimentation for best results, for example to optimize properties of the compound. Note that no intended use, products or applications of the “compound of formula (I)” are required by instant claim 1 and “substituent” is not defined. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed Arz core group, or when n is 0 not include an Arz group, from the compounds taught within Geum.

	As to claim 3, Geum teaches a compound according to claim 1, wherein each R2 is independently a C1-12 alkyl (see para. 0044 and Formula 2-b).
As to claims 4-5, Geum teaches a compound according to claim 1, and it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select an ionic substituent having a group of formula (III): 
    PNG
    media_image5.png
    34
    96
    media_image5.png
    Greyscale
 as defined in claim 4 and an Sp-1 selected from the compounds defined in claim 5 (see para. 0043-0050).
As to claims 6-9, Geum teaches a compound according to claim 4, wherein each A is independently an anion (see para. 0046, 0050); claim 6, wherein A, which may be the same or different in each occurrence, is selected from the group consisting of sulfonate and -COO- (see para. 0044: R1 to R12 are independently a sulfonyl group or carboxyl group); claim 6, wherein each B is Cs+ or an organic cation (see para. 0046, 0050); claim 4, wherein each A is a cation (see para. 0046, 0050).
As to claims 11-12, Geum teaches a compound according to claim 1, wherein n is 0 (see Formula 2-b on pg. 4 of the KR doc., when n is o there is no “Core” group in formula (I)); claim 11 wherein at least one R1 and/or at least one R4 is an ionic substituent (see para. 0046, 0050).
As to claims 32-33, Geum teaches a compound according to claim 1, wherein n is 1 and Core is a core group of formula Arz wherein Ar in each occurrence independently is a C6-20 aryl group that may be unsubstituted or substituted with one or  more substituents and z is at least 1 and wherein each R2 is a C1-40 hydrocarbyl group (see Formula 2-b and para. 0044-0045: R9, R10, R11 and/or R12 are independently a substituted or unsubstituted aryl group having 6 to 60 nuclear carbon atoms).
Unless evidence is provided to the contrary, the selection of the particular compound of formula (I), and formulas (II) & (III) as partial structures thereof, recited in the pending claims is only a matter that takes the purpose of use, functionality, etc. into consideration and that a person skilled in the art chooses suitably based upon the teachings of Geum. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09 and 2144.08.

Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  
Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L. HAMMER/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 30, 2022